Citation Nr: 0909464	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-30 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an apportionment of the Veteran's disability 
compensation benefits on behalf of his minor child.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1993 to September 
1996 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the RO denying 
the appellant's claim for apportionment of the Veteran's 
disability benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As background, the Board notes that the RO awarded the 
Veteran service connection for asthma and tinnitus and 
assigned 10 percent disability ratings, respectively, 
effective from September 9, 1996.  In a December 1998 rating 
decision, the RO increased the Veteran's asthma disability 
rating to 30 percent, effective April 22, 1997.  In August 
2000, the Veteran submitted a completed Declaration of Status 
of Dependents (VA Form 21-686c).  He declared that he had two 
dependents, his wife and child for purposes of calculating 
the amount of his disability compensation.  In a November 
2000 letter, the RO informed the Veteran that additional 
benefits were provided for his wife and child and that his VA 
compensation benefits would now include an additional amount 
for his spouse and child.

The Veteran and the appellant were divorced on April [redacted], 
2005.  Consequently, she was removed from his VA disability 
benefit compensation calculation effective May 1, 2005.  
However, the Veteran continued to receive VA disability 
benefit compensation that included an additional amount for 
his child.  

The appellant essentially contends that apportionment of the 
Veteran's VA disability compensation benefits on the behalf 
of his minor child is necessary because he is not providing 
consistent support in compliance with a court order issued in 
Missouri.  In this regard, the Board notes that VA law 
provides that if a Veteran's children are not in the 
Veteran's custody, all or any part of compensation or pension 
payable on account of the Veteran may be apportioned as may 
be prescribed by the Secretary.  38 U.S.C.A. § 5307.  A 
"general" apportionment may be paid if the Veteran's children 
are not residing with the Veteran, and the Veteran is not 
reasonably discharging his responsibility for the children's 
support.  38 C.F.R. § 3.450.  The Court has held that it is 
not necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  

A "special" apportionment may be paid where hardship is shown 
to exist.  In such cases, compensation may be apportioned 
between the Veteran and his dependents on the basis of the 
facts of the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
Veteran and those dependents in whose behalf the 
apportionment is claimed, and special needs of the Veteran, 
his dependents, and the apportionment claimants.  38 C.F.R. § 
3.451.  It is noted that, ordinarily, a special apportionment 
of more than 50 percent of a Veteran's benefits would 
constitute undue hardship on him while apportionment of less 
than 20 percent of his benefits would not provide a 
reasonable amount for any apportionee.  Id.  

The appellant submitted a copy of a April [redacted], 2005 Order from 
the Circuit Court of St. Louis, Missouri, ordering the 
Veteran to pay her $907.00 per month for support of the minor 
child, effective from May 1, 2005.  The appellant's August 
2006 Notice of Disagreement (NOD) included a document 
indicating that the Veteran was in arrears of his child 
support payment in an amount well over $2,000.00 as of August 
2006.  In January 2007, the appellant submitted records from 
the Circuit Court of St. Louis, Missouri, indicating that the 
Veteran had made child support payments from January 13, 2006 
to December 26, 2006 (notably the support payments were less 
than the Court ordered $907).  

The Veteran objected to the appellant's apportionment 
request.  In a June 2006 statement, the Veteran's listed 
monthly expenses totaled $3,514.00 (including the court 
ordered support).  Comparatively, his listed monthly income 
totaled $1,021.00.  In any event, the RO failed to advise the 
Veteran that the appellant perfected her appeal.  38 C.F.R. 
§ 19.102 (2008).

Thus, the Board finds additional development is necessary in 
this case.  Updated financial records should be obtained from 
the parties.  Additionally, the RO should obtain a complete 
history of the Veteran's support payment from May 2005 to the 
present.  It is unclear whether he may be paying at least the 
amount of additional VA benefits that he is receiving for 
having a dependent.  In addition, the RO should provide an 
accounting of what additional money is paid each month for 
the addition of a dependent on his compensation award.

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be furnished with 
a copy of the appellant's September 2007 
Substantive Appeal or should be informed 
of the substance of this evidence.  
38 C.F.R. § 19.102 (2008).

2.  The appellant and the Veteran should 
be afforded the opportunity to provide 
updated information regarding the current 
status of his support of the minor child 
including financial information 
documenting his payments made therein.  
To the extent possible, he is requested 
to provide copies of cancelled checks or 
other evidence confirming regular payment 
of benefits and the amounts.

3.  The appellant and the Veteran should 
be provided with a Financial Status 
Report (VA Form 20-5655) and afforded the 
opportunity to provide pertinent income 
and expense date, employment information, 
medical expense information and other 
relevant financial information.

4.  The appellant should be furnished a 
copy of the Veteran's financial statement 
and his contentions or should be informed 
of the substance of this evidence, 
consistent with contested claims 
provisions.  The appellant should then be 
provided an opportunity to respond 
thereto.

5.  The Veteran should be furnished a 
copy of the appellant's financial 
statement and contentions or should be 
informed of the substance of this 
evidence, consistent with contested 
claims provisions.  The Veteran should 
then be provided an opportunity to 
respond thereto.

6.  The RO should indicate for the record 
the amount of excess compensation paid 
each month for the addition 


of a dependent over and above the amount 
paid to a veteran with the 40 percent 
rating since the date of the divorce.

7.  Then, the RO/AMC should readjudciate 
the appellant's claim for a monthly 
apportionment of the Veteran's VA 
disability compensation benefits.  The 
readjudication must follow the special 
procedural regulations regarding 
contested claims, set forth in 38 C.F.R. 
§§ 19.100 - 19.102 (2008).  If the 
decision remains adverse to the 
appellant, both the appellant and the 
Veteran should be furnished with a SSOC 
that contains notice of all relevant 
actions taken on the claim since the 
August 2007 Statement of the Case.  Each 
party should be afforded an appropriate 
period of time for response.  If there is 
a response, contested claims provisions 
for handling such response should be 
undertaken.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




